Blandford, Justice.
The errors alleged in this case are, the’refusal of the court to award a nonsuit, the admission of certain testimony, and that the verdict is contrary to law and to the evidence.
As there is no brief of evidence before us in this case, we do not knpw whether the court erred or not in refusing to grant a nonsuit. We have here a considerable quantity of written matter, in which is contained the declaration, copies of certain interrogatories, and a *606stenographic report of questions and answers, followed by a certificate of the judge of the court below that “ this brief is appi’oved as true and correct”; but under the rulings of this court, it is not the brief of evidence which the law requires; and we decline to open this mass of matter to determine whether a nonsuit was properly refused or not. A brief of evidence might have been made up from tías report—there is material enough, but we decline to make one for counsel or parties. For the same reason, we do not know whether the interrogatories objected to were improperly admitted or not.
This record is somewhat in the condition of the record dealt with by the Chief Justice in his opinion in the case of Mchaffey v. Hambrick, just decided; and I here take occasion to say that I approve fully of everything he said in that opinion. This case is also fully covered by the decision in Wiggins v. Norton et al., 83 Ga. 148. And while I was not present when the decision in that case was made, I concur fully in every word of it. If counsel will persist in bringing here records of this character, they must take their chance of not being heard as to the matters they complain of.
As we do not know from the record whether the court below committed error or not, and the presumption being that his rulings were correct, the judgment is

Affirmed.